IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 374 WAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
CALVIN JOHNSON,                           :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

and Motion to Clarify are DENIED.